Case 1:15-cr-10131-NMG Document 333 Filed 09/09/20 Page 1 of 2

2h sr» FFE
UNITED STATES DISTRICT COURT ~~ ~9 Py
FOR THE DISTRICT OF MASSACHUSEETS)<,,,
"Ric OF COUR
SS.

 

UNITED STATES OF AMERICA
Criminal No. 15-10131-NMG

IFTIKAR AHMED SEPTEMBER 087, 2020

Defendant

 

DEFENDANT’S MOTION FOR LEAVE TO FILE REPLY MEMORANDUM}

The pro se Defendant, Iftikar Ahmed, respectfully moves for leave to file a brief reply to
the Government’s Opposition to Motions for Reconsideration of ... Defendant [Doc. #331]. As
grounds for this Motion, the Defendant states that his Reply addresses two specific issues raised
by the Government in their Opposition [Doc. #331, “Opposition”] to his Motion to Reconsider
Declaration of Bond Forfeiture [Doc. #329, “Motion”]; viz. (1) the Government’s contention that
the movants fail to provide any reason to reconsider the Court’s Order [Doc. #307, “Order]; and
(2) the Government’s contention that Defendant’s Arguments are Irrelevant to the Declaration of
Forfeiture.

The Defendant believes and hopes that his reply memorandum will assist the esteemed

Court in deciding the issues raised in his Motion to Reconsider the Declaration of Bond Forfeiture.

 

' “ECF” refers to the docket of SEC v Ahmed, et al., 15-cv-675 (D. Conn) (“CT Case”), whereas “Doc.” refers to
this Court’s docket.
Case 1:15-cr-10131-NMG Document 333 Filed 09/09/20 Page 2 of 2

For the foregoing reasons, the Defendant respectfully requests that the Court allow this
Motion and grant the Defendant leave to file his reply memorandum, a copy of which is attached

hereto as EXHIBIT 1.

Respectfully Submitted,

Dated: September 08™, 2020 /s/ Iftikar Ahmed

 

Iftikar A. Ahmed

C/O Advocate Anil Sharma
Government Place East
Kolkata 700 069, India

Tel: +91-983-008-9945
e-mail: iftyahmed@icloud.com

Pro Se

CERTIFICATE OF SERVICE

I hereby certify that the Defendant’s Motion for Leave was mailed to the following
parties by U.S. Mail.

Ms. Carol Head

Assistant United States Attorney
1 Courthouse Way

Suite 9200

Boston, MA 02210

Dated: September 08™, 2020 /sf Iftikar Ahmed

 

Iftikar A. Ahmed
